Citation Nr: 0325285	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
abdominal cicatrix.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1951 to 
March 1954, and from May 1954 to August 1956.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of entitlement to 
an increased (compensable) rating for an abdominal cicatrix.  
The veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In October 1995 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  

The veteran presented for a regional hearing before an RO 
hearing officer in July 1996; a transcript of such is of 
record.  

In March 1998 the RO received the veteran's request to appear 
for a Travel Board hearing before a Veterans' Law Judge.  
Subsequently, the veteran withdrew his request for a Travel 
Board hearing in lieu of another regional hearing before a 
hearing officer.  Accordingly, in April 1999 the Board 
remanded the issue of entitlement to an increased rating to 
the RO, in order to afford the veteran an opportunity to 
present for a hearing.  However, the veteran subsequently 
withdrew his request to present for a hearing at the RO.  

The issue of entitlement to an increased rating for the 
veteran's service-connected scar was returned to the Board, 
which in November 2000 remanded the issue again to afford the 
veteran an opportunity to present for VA examination.  In 
March 2003 the veteran was afforded said VA examination.  In 
a subsequent statement of the case (SSOC) dated in March 
2003, the RO continued to deny his claim.  Therefore, the 
matter has been returned to the Board for final appellate 
consideration.  




FINDINGS OF FACT

1.	The veteran's service-connected abdominal cicatrix is no 
longer present.  

2.	The veteran's service-connected abdominal cicatrix was 
excised during a 1994 cholecystectomy, with no evidence 
of complication or current disability.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected abdominal cicatrix have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective on and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

In July 2001, the RO wrote to the veteran and informed him of 
the types of evidence which would be pertinent and helpful in 
his claim.  He was advised that the RO would seek to obtain 
any military or non-military records, and any additional 
information or evidence that he would identify, upon his 
request.


We note that the development of medical evidence appears to 
be complete.  By virtue of the SSOC provided by the RO in 
March 2003, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim and the new VCAA regulations.  More specifically, 
the veteran was thereby advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf, if he so requested.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual Background and Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reveal treatment for a laceration to 
the veteran's right upper quadrant resulting from an 
accidental stabbing in his barracks in January 1953.  

The veteran was granted service connection in a RO rating 
decision dated in June 1963 for an abdominal cicatrix, 
evaluated as 10 percent disabling.  

An August 1982 VA examination revealed the veteran's scar to 
be asymptomatic.  Accordingly, in an RO rating decision dated 
in September 1982, the evaluation of the veteran's service-
connected scar was reduced from 10 to 0 percent disabling.  
In a decision dated in November 1983 the Board denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected abdominal cicatrix.  

The veteran's abdominal cicatrix is currently evaluated as 0 
percent disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805.  

Prior to August 30, 2002, superficial scars that were poorly 
nourished with repeated ulceration were evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, DC 7803 (2002).  
Superficial scars that were tender and painful on objective 
demonstration were evaluated as 10 percent disabling under 
38 C.F.R. § 4.118, DC 7804 (2002).  Other scars were rated 
based upon limitation of function of the affected part 
pursuant to 38 C.F.R. § 4.118, DC 7805.  

Effective on and after August 30, 2002, superficial and 
unstable scars are evaluated as 10 percent disabling under 
Diagnostic Code 7803.  Superficial scars (i.e., scars that 
are not associated with underlying tissue damage) that are 
tender and painful on examination are evaluated as 10 percent 
disabling under DC 7804.  Pursuant to DC 7805, other scars 
are evaluated based upon limitation of motion of the affected 
part.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

As noted above, the Federal Circuit recently overturned, in 
part, the Court's precedents in Karnas and Holliday.  See 
Kuzma, supra.  However, the Board notes that the Federal 
Circuit's decision in Kuzma appears to be limited to the 
retroactive application of section 3(a) of the VCAA.  There 
is no indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions of DCs 7803-7805.  See Karnas, supra.  

It is specifically noted that the veteran was advised of the 
change in law in the RO's March 2003 supplemental statement 
of the case.  Accordingly, the Board may proceed without any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

In July 1994 the veteran underwent an open cholecystectomy 
for diagnosed cholelithiasis.  The clinical note describing 
the procedure indicated that a 12-centimeter incision was 
made "two fingers breaths below the right costal margin.  
The previous scar in this area . . . was excised with this 
incision."  Subsequent clinical records revealed the 
veteran's abdomen to be non-tender with well-healed surgical 
scars.  

The veteran was afforded a VA examination in November 1999, 
at which time the examiner described two scars.  The scar in 
the veteran's mid-section was described as post-traumatic, 
while a scar in his right lower quadrant was considered post-
surgical.  

In November 1999 the Board noted that the scar described in 
the VA examination report was inconsistent with the July 1994 
surgical report and the other competent evidence of record, 
which identified the service-connected scar as being located 
in the veteran's right upper quadrant.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
as a whole).  Accordingly, the issue was remanded for 
clarification as to whether the veteran's service-connected 
scar had been excised by the July 1994 cholecystectomy.  

The veteran presented for another VA examination in March 
2003.  The examiner noted review of the veteran's claims 
file, including the operative report of the July 1994 
cholecystectomy.  Physical examination revealed an 18-
centimeter abdominal scar that was mildly tender.  There was 
no adherence to the underlying tissue, and the scar was noted 
to be smooth and stable.  The scar was neither elevated nor 
depressed.  There was no evidence of inflammation, edema, or 
keloid formation.  The examiner also noted that there was no 
induration, inflexibility, or functional limitation 
associated with the scar.  

The examiner diagnosed the veteran with a right upper 
quadrant abdominal cholecystectomy scar.  It was specifically 
noted that the veteran's service-connected stab wound scar 
was no longer present.  According to the VA examiner, that 
scar had been excised, with no apparent residuals.  

Inasmuch as the competent medical evidence of record 
indicates that the veteran's abdominal cicatrix was 
successfully excised during a July 1994 cholecystectomy, with 
no residual functional limitation, the Board finds that it 
does not warrant a compensable evaluation under Diagnostic 
Code 7805.  See 38 C.F.R. § 4.118, DC 7805 (2002); 38 C.F.R. 
§ 4.118, DC 7805 (effective on and after August 30, 2002).  

The Board has considered other potentially applicable 
diagnostic codes.  However, the veteran's abdominal cicatrix 
does not currently warrant a compensable evaluation under any 
such diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002); 38 C.F.R. § 4.118, DCs 7803, 7804 
(effective on and after August 30, 2002).  




ORDER

A compensable evaluation for abdominal cicatrix is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



